05/06/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 19-0471



                            No. DA 19-0471

STATE OF MONTANA,

          Plaintiff and Appellee,
     v.

CARESSA JILL HARDY, aka

GLENN LEE DIBLEY,

          Defendant and Appellant.


                               ORDER


     Upon consideration of Appellant’s motion for leave to file

overlength brief, and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted leave to file

an opening brief of not more than 16,987 words.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                      May 6 2022